DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted 10/06/2020 are accepted.
Claim Objections
Claims 2 and 9 are objected to because of the following informalities:
Line 1 of claim 2 recites “The method forming die” and “as set forth in claim 2” these are likely typos meant to recite “the metal forming die” as recited in claims 1 and 3-8 and “as set forth in claim 1”.
Line 1 of claim 9 recites “in which stock is forming” and is likely a typo meant to recite “in which stock is formed”.
Appropriate correction is required in claim 2 and suggested in claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claims 1, 9 and 15:
	Claim language “the tip” (Claim 1, line 9; Claim 15, lines 7-8) is unclear since no tip of a pilot body or assembly is previously recited. Similarly, on line 8 of claim 15 the language “the pilot” is unclear since both a pilot body and pilot assembly are previously recited. For the purposes of examination, it is interpreted that Applicant intended to positively recite a tip of the pilot body and that structural features recited about “the pilot” refer to the recited pilot body. 
	Additionally, claim language involving orientation of recited structure in terms of the stock piece is unclear (See Claim 1, lines 4, 5, 12, 14, 22 and 23; Claim 9, lines 3-5, 10-11 and 19-20; Claim 15, lines 2-4, 8-9, 11-13 and 19-20) since it cannot be reasonably determined if the stock piece is intended to be a part of the claimed invention or merely intended use and as such the metes and bounds of the claims are unclear. For the purposes of examination, it is interpreted that Applicant does not intended to positively recite the stock piece as part of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pyper, Joel et al (US9138799B2) in view of Breen, Scott et al (US9737923B2), hereinafter referred to as “Pyper” and “Breen”, respectively.
Regarding Claim 1:
Pyper discloses a metal forming die having at least two mutually converging and diverging die members between which a stock piece is shifted longitudinally (Col. 2, lines 64-67), the improvements of a pilot assembly (Col. 2, lines 55-60), comprising a pilot body (Fig 1 – item 10) having a first end (Annotated in Fig 14 below) portion oriented away from the stock piece, with a first diameter, and an oppositely disposed second end (Annotated in Fig 14 below) portion oriented toward the stock piece, with a second diameter that is larger than said first diameter to define a first shoulder therebetween (Fig 14; medial portion 13 defines a shoulder where the first end meets the medial portion and is shown with a larger diameter than the first end’s diameter), and including a generally tapered portion (Fig 14 – item 26) that extends from said second end portion toward the tip (Fig 14 – item 24) of the pilot body, said tip having a diameter that is smaller than said second diameter (Fig 14; the frusto-conically shaped surface extending from the second end to the tip has a smaller diameter at the tip than the base at the medial portion) and a retaining ring groove (Fig 14 – item 33) located on said first end portion and a retainer ring (Fig 2 – item 47) coupled to said retaining ring grove in said pilot body.

    PNG
    media_image1.png
    241
    259
    media_image1.png
    Greyscale


Pyper discloses a member for positively limiting the travel of the pilot body allowing for active engaging and disengaging the stock piece, including wherein said second shoulder (Fig 2 – item 52) on said ejector pin body (Fig 2 – item 50), which indirectly, abuts said first shoulder on said guide pin body to positively limit travel of said ejector pin body when a spring member (Fig 2 – item 35) expands. However, Pyper is silent to at least one ejector pin body having a first end portion oriented away from the stock piece with a first diameter, an oppositely disposed second end portion, with a second diameter oriented toward the stock piece, and a medial portion with a third diameter that is larger than said first diameter and said second diameter disposed between said first end portion and said second end portion, and including a first shoulder at the intersection of said first diameter and said third diameter, a second shoulder at the intersection of said second diameter and said third diameter and a spring member surrounding at least a portion of said first end portion of said ejector pin body, said spring member having a first end portion oriented away from said stock piece and a second end portion oriented toward said stock piece, said second end portion contacting said first shoulder on said ejector pin body and wherein said second shoulder on said ejector pin body abuts said first shoulder on said guide pin body to positively limit travel of said ejector pin body when said spring member expands.


    PNG
    media_image2.png
    638
    329
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill, before the effective filing date, to modify Pyper’s pilot assembly by replacing mounting screw with the ejector pin body and spring of Breen such that the ejector pin of Breen contacts the lower surface (Fig 14 – item 17) of Pyper’s pilot body (Fig 1 – item 10). Breen’s spring member (Fig 2 – item 32) then provides a bias to the pilot body of Pyper to engage or disengage a stock material for efficient manufacturing operations as taught by Breen. 
Regarding Claim 2:

Regarding Claim 4:
The combined device of Pyper and Breen disclose the metal forming die as set forth in claim 1. Pyper further discloses wherein said retaining ring is an E-style ring (Fig 2 – item 47 is shown as an E-style ring).
Regarding Claim 5:
The combined device of Pyper and Breen disclose the metal forming die as set forth in claim 1. Pyper further discloses including a pilot aperture (Fig 1 – item 80) in a die member (Fig 1 – item 3), wherein said retaining ring abuts a lower surface of said die member (Fig 1; surface 82 is interpreted to be a lower surface of die member 3).
Regarding Claim 6:
The combined device of Pyper and Breen disclose the metal forming die as set forth in claim 5. Pyper further discloses including at least one ejector pin aperture (Fig 27 – item 85), located adjacent to said pilot aperture, with an internal shoulder (Fig 28 – item 86 provides an internal shoulder at the intersection with the threaded portion) formed at the intersection of a larger diameter and a smaller diameter of said pilot aperture.
Regarding Claim 7:
The combined device of Pyper and Breen disclose the metal forming die as set forth in claim 6. The combined device further discloses wherein said first end portion (Breen; Annotated above in Fig 2) 
Regarding Claim 8:
The combined device of Pyper and Breen disclose the metal forming die as set forth in claim 1. Pyper further discloses wherein said first shoulder (Annotated above in Fig 14) on said pilot body (Fig 1 – item 10) is generally flush with a portion of the top surface of the die member (Fig 28 – item 3).
Regarding Claim 9:
Pyper discloses a pilot assembly for a metal forming die (Col. 1, lines 21-23) in which stock is forming into at least one part, comprising a pilot body (Fig 1 – item 10) having a first end portion (Annotated in Fig 14 above), with a first diameter, oriented away from the stock and an oppositely disposed second end portion (Annotated in Fig 14 above), with a second diameter, oriented toward the stock, said second diameter being larger than said first diameter to define a first shoulder therebetween (Fig 14; medial portion 13 defines a shoulder where the first end meets the medial portion and is shown with a larger diameter than the first end’s diameter), including a generally tapered portion (Fig 14 – item 26) extending from said second diameter, tapering to a tip (Fig 14 – item 24) of said pilot body, and a retaining ring groove (Fig 14 – item 33) located on an exterior surface of said first end portion, and a retaining ring (Fig 2 – item 47) coupled to said retaining ring groove in said pilot body;
Pyper discloses a member for positively limiting the travel of the pilot body allowing for active engaging and disengaging the stock piece, including wherein said second shoulder (Fig 2 – item 52) on said ejector pin body (Fig 2 – item 50), which indirectly, abuts said first shoulder on said guide pin body to positively limit travel of said ejector pin body when a spring member (Fig 2 – item 35) expands. However, Pyper is silent to at least one ejector pin body having a first end portion, with a first diameter 
Breen teaches a stock ejector assembly and method therefor, including a stock ejector with a spring and ring-style stripper for use in metal forming dies. Breen also teaches at least one ejector pin body (Fig 2 – item 4) having a first end portion (Annotated in Fig 2 below) oriented away from the stock piece with a first diameter (Fig 2; the ejector pin body is cylindrical and therefore comprises a first diameter at the first end portion), an oppositely disposed second end portion (Annotated in Fig 2 below), with a second diameter (Fig 2; the ejector pin body is cylindrical and therefore comprises a second diameter at the second end portion) oriented toward the stock piece, and a medial portion (Fig 2 – item 84) with a third diameter that is larger than said first diameter and said second diameter disposed between said first end portion and said second end portion (Fig 2; medial portion 84 has a larger diameter than the first and second end portions in order to provide a surface for the spring member 32 and item 10 to abut against), and including a first shoulder (Fig 2; a first shoulder is along surface 88) at the intersection of said first diameter and said third diameter; a second shoulder (Fig 2; a second shoulder is along surface 90) at the intersection of said second diameter and said third diameter and a spring member (Fig 2 – item 32) surrounding at least a portion of said first end portion of said ejector pin body, said spring member having a first end portion (Annotated in Fig 2 below) oriented away from said stock piece and a second end portion (Annotated in Fig 2 below) oriented toward said 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify Pyper’s pilot assembly by replacing mounting screw with the ejector pin body and spring of Breen such that the ejector pin of Breen contacts the lower surface (Fig 14 – item 17) of Pyper’s pilot body (Fig 1 – item 10). Breen’s spring member (Fig 2 – item 32) then provides a bias to the pilot body of Pyper to engage or disengage a stock material for efficient manufacturing operations as taught by Breen. 
Regarding Claim 10:
The combined device of Pyper and Breen disclose the pilot assembly of claim 9. Breen further discloses wherein said first end portion (Annotated above in Fig 2) of said ejector pin body (Fig 2 – item 4) includes a wider section (Fig 2; medial portion 84 has a top surface 88 which is interpreted to closely receive the interior of spring member 32) that is closely received within the interior of said spring member.
Regarding Claim 12:
The combined device of Pyper and Breen disclose the pilot assembly of claim 9. Pyper further discloses wherein said retaining ring is an E-style ring (Fig 2 – item 47 is shown as an E-style ring).
Regarding Claim 13:
The combined device of Pyper and Breen disclose the pilot assembly of claim 9. Pyper further discloses wherein said pilot body (Fig 1 – item 10) is a single piece of metal (Col. 9, lines 59-61).
Regarding Claim 14:
The combined device of Pyper and Breen disclose the pilot assembly of claim 9. Breen further discloses wherein said ejector pin body (Fig 2 – item 4) is a single piece of metal (Col. 7, lines 55-58).
Regarding Claim 15:

Pyper discloses a member for positively limiting the travel of the pilot body allowing for active engaging and disengaging the stock piece, including wherein said second shoulder (Fig 2 – item 52) on said ejector pin body (Fig 2 – item 50), which indirectly, abuts said first shoulder on said guide pin body to positively limit travel of said ejector pin body when said spring member expands. However, Pyper is silent toat least one ejector pin body having a first end portion oriented away from the stock with a first diameter, an oppositely disposed second end portion with a second diameter that is oriented toward the stock, and a medial portion with a third diameter that is larger than said first diameter and said second diameter, disposed between said first end portion and said second end portion, including a first shoulder at the intersection of the first diameter and the third diameter; a second shoulder at the intersection of the second diameter and the third diameter; a spring member surrounding at least a portion of said first end portion of said ejector pin body, said spring member having a first end portion 
Breen teaches a stock ejector assembly and method therefor, including a stock ejector with a spring and ring-style stripper for use in metal forming dies. Breen also teaches at least one ejector pin body (Fig 2 – item 4) having a first end portion (Annotated in Fig 2 below) oriented away from the stock piece with a first diameter (Fig 2; the ejector pin body is cylindrical and therefore comprises a first diameter at the first end portion), an oppositely disposed second end portion (Annotated in Fig 2 below), with a second diameter (Fig 2; the ejector pin body is cylindrical and therefore comprises a second diameter at the second end portion) oriented toward the stock piece, and a medial portion (Fig 2 – item 84) with a third diameter that is larger than said first diameter and said second diameter disposed between said first end portion and said second end portion (Fig 2; medial portion 84 has a larger diameter than the first and second end portions in order to provide a surface for the spring member 32 and item 10 to abut against), and including a first shoulder (Fig 2; a first shoulder is along surface 88) at the intersection of said first diameter and said third diameter; a second shoulder (Fig 2; a second shoulder is along surface 90) at the intersection of said second diameter and said third diameter and a spring member (Fig 2 – item 32) surrounding at least a portion of said first end portion of said ejector pin body, said spring member having a first end portion (Annotated in Fig 2 below) oriented away from said stock piece and a second end portion (Annotated in Fig 2 below) oriented toward said stock piece, said second end portion contacting said first shoulder on said ejector pin body (Fig 1; second end portion of spring member shown contacting first shoulder when assembled).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify Pyper’s pilot assembly by replacing mounting screw with the ejector pin body and spring of Breen such that the ejector pin of Breen contacts the lower surface (Fig 14 – item 17) of Pyper’s pilot body (Fig 1 – 
Regarding Claim 16:
The combined device of Pyper and Breen disclose the pilot assembly of claim 15. The incorporated ejector pin body of Breen into Pyper further discloses wherein said second shoulder (Breen, Fig 2; second shoulder formed by intersection of shaft 92 at medial portion 86) on said ejector pin body (Fig 2 – item 4) abuts said first shoulder (Pyper, Fig 14; medial portion 13 defines a shoulder where the first end meets the medial portion) on said guide pin body (Pyper, Fig 1 – item 10) to positively limit travel of the ejector pin body when said spring member (Breen, Fig 2 – item 32) expands.
Regarding Claim 18:
The combined device of Pyper and Breen disclose the pilot assembly of claim 15. Pyper further discloses wherein said pilot body (Fig 1 – item 10) is a single piece (Col. 9, lines 59-61).
Regarding Claim 19:
The combined device of Pyper and Breen disclose the pilot assembly of claim 15. Breen further discloses wherein said ejector pin body (Fig 2 – item 4) is a single piece of metal (Col. 7, lines 55-58).
Regarding Claim 20:
The combined device of Pyper and Breen disclose the pilot assembly of claim 15. Breen further discloses wherein said first end portion (Annotated above in Fig 2) of said at least one ejector pin body (Fig 2 – item 4) includes a wider section (Fig 2 – item 98).
Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Breen, Scott et al (US9138799B2) in view of Pyper, Joel et al (US9737923B2) and in view of Xu, Cong-Qing (CN108838316A), hereinafter referred to as “Xu”.
Regarding Claim 3:

Xu teaches a device for performing mechanical deformations to work pieces in a progressive system including locating and deforming holes in metal work pieces. Xu further teaches including a pair of ejector pin bodies (Fig 14 – items 723) disposed on opposite sides of said pilot body (Fig 14 – item 719).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined device of Pyper and Breen to include a pair of oppositely disposed ejector pin bodies in order to transfer and restrict the movement of the tool in order to provide a stable ejection of the work piece as taught by Xu.
Regarding Claim 11:
The combined device of Pyper and Breen disclose the pilot assembly of claim 9. However, the combined device of Pyper and Breen is silent to including a pair of ejector pin bodies disposed on opposite sides of said pilot body.
Xu teaches a device for performing mechanical deformations to work pieces in a progressive system including locating and deforming holes in metal work pieces. Xu further teaches including a pair of ejector pin bodies (Fig 14 – items 723) disposed on opposite sides of said pilot body (Fig 14 – item 719).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined device of Pyper and Breen to include a pair of oppositely disposed ejector pin bodies in order to transfer and restrict the movement of the tool in order to provide a stable ejection of the work piece as taught by Xu.
Regarding Claim 17:

Xu teaches a device for performing mechanical deformations to work pieces in a progressive system including locating and deforming holes in metal work pieces. Xu further teaches including a pair of ejector pin bodies (Fig 14 – items 723).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the combined device of Pyper and Breen to include a pair of oppositely disposed ejector pin bodies in order to transfer and restrict the movement of the tool in order to provide a stable ejection of the work piece as taught by Xu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567. The examiner can normally be reached 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725